Citation Nr: 1402435	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  06-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for dermatitis of the anterior chest, abdomen, and upper extremities, prior to July 1, 2011, and in excess of 60 percent thereafter.  

2.  Entitlement to a rating in excess of 30 percent for headaches due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from March 1982 to July 1982 and November 1990 to July 1991, to include service in the South West Asia Theater of operations during the Persian Gulf War.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims were remanded in March 2009 and June 2011 for the obtainment of contemporaneous examinations.  Following the most recent VA examinations in July 2011, the Veteran's service-connected skin disorder was granted an increased rating of 60 percent as of July 1, 2011.  However, since higher ratings are available for some periods for the Veteran's skin disorder, and she is presumed to seek the maximum benefit for a disability, the Board has characterized the appeal as set forth on the title page of this decision.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  From January 14, 2004, through June 30, 2011, the Veteran's service-connected skin disability was not shown to cover more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; did not require constant or near-constant systemic therapy such as corticosteroid or other immunosuppressive drugs during the past 12 month period.  


2.  From July 1, 2011, the Veteran's service-connected skin disability has been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code (DC) 7806; the disability was not otherwise manifested by visible or palpable tissue loss, or characteristics of disfigurement including the elevation or depression of lesions on palpation, adherence to underlying tissue, or missing underlying soft tissue.  

3.  The Veteran's service-connected headaches are not shown to have been productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  For the period from January 14, 2004, through June 30, 2011, the criteria for a rating in excess of 30 percent for dermatitis of the anterior chest, abdomen, and upper extremities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7806 (2008).  

2.  From July 1, 2011, the criteria for a rating in excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, DCs 7800-7806 (2008).  

3.  The criteria for a rating in excess of 30 percent for headaches as due to an undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, DC 8100 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to includes letters in March 2006, April 2009, March 2009, and April 2010) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  Neither the Veteran, nor her representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations on several occasions, most recently in July 2011, and, as detailed below, these reports include medical findings addressing the severity of the Veteran's skin disorder and headaches.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that the examiners provided the medical information addressing the appropriate rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that VA's duty to assist has also been met.  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2013).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Entitlement to a rating in excess of 30 percent for dermatitis of the anterior chest, abdomen, and upper extremities, prior to July 1, 2011, and in excess of 60 percent thereafter.

A brief history of the Veteran's claim is instructive.  Service connection was initially granted for dermatitis upon rating decision in June 1998.  A 10 percent rating was assigned, effective from October 12, 1985.  The 10 percent rating was confirmed and continued in a November 2000 rating decision.  

In January 2004, the Veteran filed a claim for an increased rating for her skin disorder.  VA examination was conducted in April 2004.  At that time, she stated that her skin condition was getting worse.  It interfered with her looks as it resulted in hair loss and itching.  She said that the skin problems were primarily on her abdomen and back.  The areas infected itched intensely.  She scratched these areas resulting in open wounds.  She used creams on her face and body.  The medications helped on her scalp but not on the rest of her body.  On exam, she had a few areas on the bilateral forearms measuring the size of a quarter with hyper-pigmentation.  Less than two percent on each arm and forearm was affected.  The abdomen showed large blotches as did the axillary back area.  It was noted that greater than sixty percent of her abdomen was covered with these large hyper-pigmented area.  Both axillary regions were also covered.  She was noted to have at least 20 percent of her body covered with hyper-pigmented lesions.  There was no scarring or disfigurement.  

In an October 2004 rating decision, the 10 percent rating for dermatitis was increased to 30 percent as of January 14, 2004.  
In March 2009, the claim for a rating in excess of 30 percent for a skin disorder was remanded for additional evidentiary development, to include a contemporaneous examination.  

The Veteran underwent VA skin examination in May 2010.  The claims file was reviewed by the examiner who was a nurse practitioner.  The Veteran said that she had a constant body rash with itching and scaliness.  There were no systemic symptoms.  She used creams for treatment.  She did not use a systemic corticosteroid or an immunosuppressive.  Clinical evaluation showed hyperpigmentation of the macula areas of upper anterior torso, bilateral axillas, and bilateral lower extremities, was noted.  Areas affected (percentages) were provided in an addendum report.  Specifically, it was noted that thirteen percent of the upper anterior torso was affected; eight percent of the bilateral axillas was affected; and fourteen percent of the bilateral lower leg extremities was affected.  

Additional examination was requested by the Board in a June 2011 remand decision.  The requested skin examination was conducted by VA in July 2011.  The Veteran reported that she had constant pruritis, dry skin which was worse in the winter.  There were no systemic symptoms.  She continued to use creams for treatment on a twice daily basis and had done so for the past year.  Treatment was a topical corticosteroid.  The percent of total body area affected was noted to be greater than 40 percent but did not include the head, fact, neck, or hands.  Exam showed diffuse areas of hyper-pigmentation over that anterior and posterior trunk, and medical upper arms bilaterally.  There were no excoriations or crusting.  There was diffuse xerosis.  

In an August 2012 rating decision, the 30 percent rating in effect for dermatitis was increased to 60 percent, effective July 1, 2011.  

The Veteran's skin disorder has been assigned varying disability ratings under 38 C.F.R. § 4.118.  Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708 - 54,712 (October 23, 2008).  These amended criteria, however, are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  As the Veteran submitted the current claim for an increased rating (in excess of 30 percent) in January 2004, her skin disorder shall be evaluated under the previous criteria.

Under Diagnostic Code (DC) 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or that requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is provided where there is more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  

Under DC 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  The highest, 80 percent rating is warranted with visible or palpable disuse loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2008).  

In Note 1 under DC 7800, the eight characteristics of disfigurement are: a scar five (5) or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Also, in Note 3, one is to take into consideration unretouched photographs when evaluating under these criteria.  Id.  

Given this evidence, the Board finds that the Veteran is not entitled to an increased rating for any period of time on appeal.  First, as to the period prior to July 1, 2011, it is noted that a 30 percent is currently in effect.  To be entitled to a higher rating under DC 7806, the evidence would have to show that the Veteran's dermatitis affected more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or that she used constant or near-constant systemic therapy such corticosteroids or other immunosuppressive drugs during the past 12 month period.  However, the clinical evidence does not document either of those criteria.  Specifically, upon VA examinations in April 2004 and May 2010, it was noted that the skin disease affected less than 40 percent of her entire body and less than 40 percent of exposed areas.  Additionally, she was not prescribed and she did not use systemic corticosteroids or other immunosuppressive drugs.  While there was a persistent rash that required topical cream for treatment, there were no systemic symptoms and no systemic drugs were prescribed.  Consequently, the evidence does not support the assignment of a rating in excess of 30 percent at any time during the period prior to July 1, 2011.  

Next, the Veteran dermatitis has been rated as 60 percent disabling as of July 1, 2011.  It is noted that upon examination on that date, that the Veteran used a topical corticosteroid and that the clinician noted that more than 40 percent of her body was affected.  Hence, the criteria for a rating of 60 percent were warranted effective from the date of this examination.  Notably, the Board observes that the Veteran used a topical corticosteroid for her skin - not a systemic one.  Hence, the 60 percent rating is not warranted for the 12-month period preceding the date of this examination.  Furthermore, this is the maximum rating available under DC 7806; and the Veteran does not meet the criteria for an increased rating under DC 7800 because her skin disability is not otherwise manifested by visible or palpable tissue loss, or characteristics of disfigurement including the elevation or depression of lesions on palpation, adherence to underlying tissue, or missing underlying soft tissue.  38 C.F.R. § 4.118 (2008).  

The Board has also considered whether rating the Veteran's disability under other diagnostic codes would result in her receiving an increased rating for any period, but concludes that none would.  Diagnostic Codes 7801 and 7802 pertain to scars other than those of the head, face or neck, so rating the Veteran under these codes would be improper since her skin disease does not affect these body parts.  Diagnostic Codes 7803 and 7804 pertain to scars that are superficial and unstable or painful.  The Veteran has not been reported to have scars as a result of her skin disability; hence, ratings under these codes are also not appropriate.  

In reaching its decision, the Board has considered the Veteran's statements regarding her symptoms and functional impairment, as well as the medical evidence in her file.  To the extent that she (or others) may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to her service-connected skin disability.  The Veteran has not exhibited symptoms of a skin disability that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim for entitlement to a rating in excess of 30 percent prior to July 1, 2011, and a rating in excess of 60 percent thereafter, for dermatitis of the anterior chest, abdomen, and upper extremities, is denied.  

Entitlement to a rating in excess of 30 percent for headaches 
due to undiagnosed illness.  

Service connection for headaches due to undiagnosed illness has been in effect since rating decision in November 1999.  Initially, a 10 percent rating was assigned from October 1985.  This assignment was based on findings of mild, chronic tension headaches as noted upon VA examination in September 1998.  

In March 2006, the Veteran's headaches were described as stable.  When examined by VA in May 2010, she said that she took medication for her headaches.  Her headaches were associated with light sensitivity and nausea.  She experienced these headaches on an intermittent basis with periods of remission.  

At the time of the most recent VA examination regarding headaches in July 2011, the Veteran said that she had headaches on a weekly basis.  Less than half were prostrating.  Treatment included the taking of Excedrin.  

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 8100 (2013).  This DC provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.  

The Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected headaches.  She does not show very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  The evidence simply is insufficient so show that the Veteran's headaches are of such frequency and severity to meet the criteria for a rating in excess of 30 percent pursuant to DC 8100.  Accordingly, the preponderance of the evidence is against a rating in excess of 30 percent.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  


ORDER

Entitlement to a rating in excess of 30 percent for dermatitis of the anterior chest, abdomen, and upper extremities, prior to July 1, 2011, and in excess of 60 percent thereafter, is denied.  

Entitlement to a rating in excess of 30 percent for headaches due to undiagnosed illness is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


